Title: Richard Emmons to James Madison, 25 May 1828
From: Emmons, Richard
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Great Crossing, Ken.
                                
                                  May 25—1828
                            
                        
                        
                        I am informed by my brother that you have condescended to patronise my first effort as an author. With your
                            name, I associate every thing that is dear and valuable to my country. Yours, Sir, will be the third name that will be remembered with gratitude by future generations. I was in the full glow of youth during your
                            administration, having entered my 21st year in 1809—hence you appear more near to me than the good Jefferson. I was one
                            of the minority of Massachusetts, save when we elected Sulivan and Gerry. I saw, I felt what faction was; and I could not
                            resist the torrent of my feelings to paint its baneful effects in my poem. Indeed, it was this circumstance, together with
                            a determination to prove that the war was a necessary, honourable and glorious act, that strengthened me to persevere with
                            untiring ardour to the end.
                        Great has been my labour; and every moment of my leisure is still devoted to the subject. I am determined
                            that no effort of mine shall be wanting to make it worthy of the theme I have chosen. After a second edition shall be
                            published (should I ever be patronised so far as to effect it.) and it should then be pronounced a failure by the publick, I
                            shall submit, as it becomes a freeman, to the will of the majority.
                        After thanking you for your patronage, permit me to add my benediction for your health and happiness—
                        
                        
                            
                                Richard Emmons
                            
                        
                    